PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
 Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Xi et al.. (Publication No. US 2017/0328878), teaches the present invention to provide a rating evaluation method for groundwater pollution source intensity, including: determining pollution source characteristic indices, and weights and scores thereof, according to the type, the discharge mode, the existence time, and the like of a groundwater pollution source; determining an vadose zone antifouling property index and an vadose zone vulnerability index and scores thereof according to vadose zone characteristics; determining a rating evaluation index system for groundwater pollution sources by combining the pollution source characteristic indices with the vadose zone antifouling property index and the vadose zone vulnerability index; and establishing a rating evaluation method for groundwater pollution source intensity and evaluating the groundwater pollution source intensity. 
Bernard Frank.. (US 7,767,093), teaches the present invention to provide a method of providing end-to-end water quality control from a water system operator to a point of delivery proximate a consumer. The method includes treating the water and delivering the water to the 
However, the prior art fails to teach or suggest individually or in combination that a multi-objective optimization method for groundwater pollution monitoring network, characterized in that, the method comprises the following steps: SI: according to a yearbook, drilling or field pumping test data and empirical values, establish a hydrogeological conceptual model, select characteristic pollutants, simulate three-dimensional groundwater flow field and solute transport, and get the distribution situation, migration and conversion process of characteristic pollutants in the groundwater of the workplace; S2: determine the indicator system for workplace vulnerability assessment, determine the score and weight of each indicator, and evaluate the vulnerability of the workplace; S3: based on the groundwater vulnerability assessment results, initially establish a workplace monitoring network, then establish a multi-objective optimization model for the workplace pollution monitoring network; S4: solve multi-objective optimization model and combine the quality error analysis to optimize the well number and location of the monitoring network. The method to initially establish monitoring network for workplace described in S3 is: determining the regional area and initial density of each vulnerability level according to the vulnerability assessment results, and the number of initial monitoring wells in the region with each vulnerability level is not less than the product of the area and initial density of corresponding region, and integrating the distribution of the established monitoring wells and pumping wells to form an initial monitoring network; the 
Therefore, claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

							/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448